Case 18-09108-RLM-11            Doc 664       Filed 07/18/19       EOD 07/18/19 14:55:36            Pg 1 of 4



                        IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE SOUTHERN DISTRICT OF INDIANA
                                 INDIANAPOLIS DIVISION


    In re:                                                   Chapter 11

    USA GYMNASTICS,1                                         Case No. 18-9108-RLM-11

                          Debtor.


     NOTICE OF FRANKGECKER LLP’S STATEMENT FOR SERVICES RENDERED
      AND EXPENSES INCURRED FROM MAY 28, 2019 THROUGH JUNE 30, 2019

             PLEASE TAKE NOTICE that on July 18, 2019, FrankGecker LLP, as counsel to Fred C.

Caruso, not individually, but as Future Claimants’ Representative in this case, submitted its

invoice for fees and expenses incurred between May 28, 2019 and June 30, 2019 (the “Invoice”),

in accordance with the Order Granting Debtor’s Motion for Entry of Order Establishing

Procedures for Interim Compensation and Reimbursement of Professionals [Dkt. 187] (the

“Interim Compensation Order”).

             PLEASE TAKE FURTHER NOTICE that the Invoice, attached hereto as Exhibit A,

seeks compensation for $43,287.50 in fees and $235.10 in expenses.

             PLEASE TAKE FURTHER NOTICE that any objections to the Invoice must be filed

and served upon the undersigned counsel by August 1, 2019 at 4:00 p.m. (prevailing

Eastern Time) in accordance with the Interim Compensation Order.

             PLEASE TAKE FURTHER NOTICE that, if no objection is timely filed, the Debtor

shall promptly pay 80% of the fees and 100% of the expenses identified in the Invoice, subject to

final approval by the Court at a future hearing.



1
  The last four digits of the Debtor’s federal tax identification number are 7871. The location of the Debtor’s
principal office is 130 E. Washington Street, Suite 700, Indianapolis, Indiana 46204.

{USAGYM/001/00056880.DOC/}
Case 18-09108-RLM-11         Doc 664   Filed 07/18/19      EOD 07/18/19 14:55:36       Pg 2 of 4



Dated: July 18, 2019                              Respectfully submitted,

                                                  FRANKGECKER LLP


                                                  By: /s/ Micah R. Krohn

                                                  Frances Gecker (admitted pro hac vice)
                                                  Micah R. Krohn (admitted pro hac vice)
                                                  FrankGecker LLP
                                                  1327 W. Washington Blvd., Ste. 5G-h
                                                  Chicago, Illinois 60607
                                                  (312) 276-1400
                                                  fgecker@fgllp.com
                                                  mkrohn@fgllp.com

                                                  Counsel to Fred C. Caruso, not individually,
                                                  but as Future Claimants’ Representative


                               CERTIFICATE OF SERVICE

        I hereby certify that on July 18, 2019 a copy of the foregoing Notice of FrankGecker
LLP’s Statement for Services Rendered from May 28, 2019 through June 30, 2019 was filed
electronically. Notice of this filing will be sent to the following parties through the Court’s
Electronic Case Filing System. Parties may access this filing through the Court’s system.

Nancy D Adams ndadams@mintz.com
Annemarie C Alonso annie@sllawfirm.com
Steven Baldwin sbaldwin@psrb.com, rmatthews@psrb.com
Martin Beeler mbeeler@cov.com
Daniel D. Bobilya dan@b-blegal.com, sarah@b-blegal.com
Megan A Bonanni mbonanni@pittlawpc.com
Tonya J. Bond tbond@psrb.com, jscobee@psrb.com
Wendy D Brewer wbrewer@fmdlegal.com, cbellner@fmdlegal.com
Kenneth H. Brown kbrown@pszjlaw.com
Charles D. Bullock cbullock@sbplclaw.com, lhaas@sbplclaw.com
George Calhoun george@ifrahlaw.com, Heather.Simpson@kennedyscmk.com
Douglas N. Candeub dcandeub@morrisjames.com
John Cannizzaro john.cannizzaro@icemiller.com, Thyrza.Skofield@icemiller.com
Deborah Caruso dcaruso@rubin-levin.net, dwright@rubin-levin.net;jkrichbaum@rubin-
levin.net;atty_dcaruso@bluestylus.com
Dianne Coffino dcoffino@cov.com
Jesse Max Creed creed@psb.law, alegria@psb.law
Alex Cunny acunny@manlystewart.com
Edward DeVries edward.devries@wilsonelser.com
Karen M Dixon kdixon@skarzynski.com

{USAGYM/001/00056880.DOC/}                    2
Case 18-09108-RLM-11         Doc 664   Filed 07/18/19   EOD 07/18/19 14:55:36   Pg 3 of 4



Kimberly A. Dougherty kim.dougherty@andruswagstaff.com, sandra.martin@andruswagstaff.com
Laura A DuVall Laura.Duvall@usdoj.gov, Catherine.henderson@usdoj.gov
Jeffrey B. Fecht jfecht@rbelaw.com, rmcclintic@rbelaw.com
Sarah Lynn Fowler sarah.fowler@mbcblaw.com, deidre.gastenveld@mbcblaw.com
Eric D Freed efreed@cozen.com, mmerola@cozen.com
Frances Gecker fgecker@fgllp.com, csmith@fgllp.com;csucic@fgllp.com;mmatlock@fgllp.com
Cameron Getto cgetto@zacfirm.com
Steven W Golden sgolden@pszjlaw.com
Douglas Gooding dgooding@choate.com
Gregory Michael Gotwald ggotwald@psrb.com, scox@psrb.com
Manvir Singh Grewal mgrewal@4grewal.com
Susan N Gummow sgummow@fgppr.com, bcastillo@fgppr.com
Katherine Hance khance@goodwin.com
Jeffrey M. Hester jhester@hbkfirm.com, mhetser@hbkfirm.com
Samuel D. Hodson shodson@taftlaw.com, aolave@taftlaw.com
Jeffrey A Hokanson jeff.hokanson@icemiller.com, bgnotices@icemiller.com
John R. Humphrey jhumphrey@taftlaw.com, aolave@taftlaw.com
Cassandra Jones cjones@walkerwilcox.com,
vhosek@wwmlawyers.com;docket@walkerwilcox.com
Bruce L. Kamplain bkamplain@ncs-law.com, dhert@ncs-law.com;klong@ncs-law.com
Kevin P Kamraczewski kevin@kevinklaw.com
Ronald David Kent ronald.kent@dentons.com
Adam L. Kochenderfer akochenderfer@wolfsonbolton.com
Christopher Kozak ckozak@psrb.com
Micah R Krohn mkrohn@fgllp.com, mmatlock@fgllp.com;csmith@fgllp.com;csucic@fgllp.com
Carl N. Kunz ckunz@morrisjames.com, jdawson@morrisjames.com
Cynthia Lasher clasher@ncs-law.com, dcouch@ncs-law.com;dhert@ncs-law.com
Adam Le Berthon adam.leberthon@wilsonelser.com
Martha R. Lehman mlehman@salawus.com,
marthalehman87@gmail.com;pdidandeh@salawus.com;lengle@salawus.com
Jonathan C Little jon@sllawfirm.com
Michael M. Marick mmarick@skarzynski.com
Jonathan Marshall jmarshall@choate.com
Phillip Alan Martin pmartin@fmdlegal.com, cbellner@fmhd.com
John McDonald jmcdonald@briggs.com
Mathilda S. McGee-Tubb msmcgee-tubb@mintz.com
Harley K Means hkm@kgrlaw.com, kwhigham@kgrlaw.com;cjs@kgrlaw.com
Geoffrey M. Miller geoffrey.miller@dentons.com, ndil_ecf@dentons.com
Robert Millner robert.millner@dentons.com, ndil_ecf@dentons.com
James P Moloy jmoloy@boselaw.com, dlingenfelter@boselaw.com;mwakefield@boselaw.com
Ronald J. Moore Ronald.Moore@usdoj.gov
Whitney L Mosby wmosby@bgdlegal.com, fwolfe@bgdlegal.com
Joel H. Norton jnorton@rsslawoffices.com
Michael P. O'Neil moneil@taftlaw.com, aolave@taftlaw.com
Weston Erick Overturf wes.overturf@mbcblaw.com,
deidre.gastenveld@mbcblaw.com;ellen.sauter@mbcblaw.com
Dean Panos dpanos@jenner.com
Stephen Jay Peters speters@kgrlaw.com, acooper@kgrlaw.com
Ginny L. Peterson gpeterson@k-glaw.com, acoy@k-glaw.com


{USAGYM/001/00056880.DOC/}
Case 18-09108-RLM-11         Doc 664      Filed 07/18/19   EOD 07/18/19 14:55:36     Pg 4 of 4



John Thomas Piggins pigginsj@millerjohnson.com, ecfpigginsj@millerjohnson.com
Michael L Pitt mpitt@pittlawpc.com
George Plews gplews@psrb.com
Amanda Koziura Quick amanda.quick@atg.in.gov, Marie.Baker@atg.in.gov
Michael L. Ralph mralph@rsslawoffices.com
Abigail E. Rocap arocap@batescarey.com
Melissa M. Root mroot@jenner.com, wwilliams@jenner.com
James Pio Ruggeri jruggeri@goodwin.com
Syed Ali Saeed ali@sllawfirm.com, betty@sllawfirm.com
Ilan D Scharf ischarf@pszjlaw.com
Thomas C Scherer tscherer@bgdlegal.com, fwolfe@bgdlegal.com
David J. Schwab djschwab@rsslawoffices.com
Igor Shleypak ishleypak@fgppr.com, jfecteau@fgppr.com
Casey Ray Stafford cstafford@k-glaw.com, lsmith@k-glaw.com
James I. Stang jstang@pszjlaw.com
Catherine L. Steege csteege@jenner.com, mhinds@jenner.com;thooker@jenner.com
Laura B. Stephens lbstephens@mintz.com
Keith Teel kteel@cov.com
Meredith R. Theisen mtheisen@rubin-levin.net, atty_mtheisen@bluestylus.com;mralph@rubin-
levin.net
U.S. Trustee ustpregion10.in.ecf@usdoj.gov
Susan Walker susan.walker@dentons.com
Joshua D Weinberg jweinberg@goodwin.com
Mark R. Wenzel mwenzel@salawus.com, pdidandeh@salawus.com
Gabriella B. Zahn-Bielski gzahnbielski@cov.com

        I further certify that on July 18, 2019, a copy of the foregoing Notice of FrankGecker
LLP’s Statement for Services Rendered from May 28, 2019 through June 30, 2019 was served
via electronic mail to the following:

        United States Olympic Committee: Chris McCleary at chrismccleary@usoc.org
        The Alexander, A Dolce Hotel and Wyndham Hotel Group LLC: Daniel M. Eliades at
        daniel.eliades@klgates.com and David S. Catuogno at david.catuogno@klgates.com

and by U.S. Mail to:

        USA Gymnastics
        130 E. Washington St., Ste. 700
        Indianapolis, IN 46204

                                                              /s/ Micah R. Krohn




{USAGYM/001/00056880.DOC/}
